Citation Nr: 0600519	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from August 2001 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO) which continued the 20 percent 
evaluation of the veteran's service connected residuals of a 
right ankle injury.  

After certification of the case to the Board, the veteran 
submitted VA outpatient treatment records from June through 
September 2004.  In his informal brief presentation, dated in 
November 2005, the veteran's representative waived initial RO 
consideration of this evidence on behalf of the veteran.  See 
38 C.F.R. § 20.1304(c) (2005).  

In her notice of disagreement (NOD) in June 2003, the veteran 
raised the issue of entitlement to service connection for 
neurological symptoms associated with her right ankle injury.  
In November 2005 brief presentation the veteran's 
representative also raised the issue of entitlement to 
service connection for reflex dystrophy syndrome or CPRS-Type 
1 (complex regional pain syndrome, another name for reflex 
dystrophy syndrome.  
www.pharmgkb.org/views/index.jsp?objId=PA445508&objCls=Diseas
e).  Separate orthopedic and neurological impairment 
resulting from the right ankle injury may warrant separate 
ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).  
The RO has not adjudicated the claim for service connection.  
The matter is referred to the RO for appropriate action.  

In a September 2004 Functional Capacity Evaluation, the 
physician noted that the veteran has been unable to continue 
working as a hairdresser due to her right ankle pain.  Where 
a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2005) that an informal claim "identify 
the benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case the veteran has satisfied each of these 
requirements.  Her inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's right ankle condition is currently evaluated as 
20 percent disabling under Diagnostic Code 5271 on the basis 
of marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  This is the highest 
evaluation available under Diagnostic Code 5271.  

Higher rating are available for severe foot injuries or loss 
of use of the foot; 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004); and on the basis of ankylosis of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).  

The veteran's most recent VA examination took place in August 
2002, when she was noted to have limitation of motion of the 
right ankle.  Subsequent VA treatment records contain 
findings of ankylosis in the ankle, but do not report the 
angle of the ankylosis.  The veteran's representative has 
argued that the case should be remanded for a new 
examination.
In any event, the veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, this case is remanded for the following:

1.  Schedule the veteran for a VA right 
ankle examination to determine the 
current extent of impairment resulting 
from right ankle injury in service.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should report whether there 
is ankylosis in the right ankle.  If 
there is such ankylosis, the examiner 
should specify, in degrees, the position 
in plantar flexion or dorsiflexion in 
which the ankle is ankylosed, and note 
the existence of any abduction, 
adduction, inversion, or eversion 
deformity.  

The examiner should also provide opinions 
as to the severity of the disability, and 
as to whether no effective function 
remains other than that which would be 
equally well served by an amputation with 
suitable prosthetic device in place.  The 
examiner should provide a rationale for 
the opinions expressed.  

These findings are needed to evaluate the 
veteran's disability in accordance with 
criteria contained the rating schedule.  
It is therefore, essential that the 
examination report contain all requested 
findings and opinions.

2.  After ensuring that all development 
is complete, and all opinions have been 
obtained, the RO/AMC should re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

